                            Case 3:17-cv-02064-JAM Document 123 Filed 03/16/20 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                                       DISTRICT OF                                         Connecticut



               Securities and Exchange Comm.
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                Westport Capital Markets, LLC                                                                          Case Number: 3:17-cv-02064-JAM

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                       DEFENDANT’S ATTORNEY
 Jeffrey Alker Meyer                                                 K. B. Shields, M. C. Moran                                Richard Levan, Brian E. Spears
TRIAL DATE (S)                                                     COURT REPORTER                                             COURTROOM DEPUTY
 3/9/2020 - 3/16/2020                                               Diana Huntington                                           Y. Gutierrez
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   X                   3/9/2020                                     Witness John Billhardt, Stamford, CT

   X                   3/9/2020                                     Witness Carolyn Pinchevsky, Boca Raton, FL

   X                   3/9/2020                                     Witness Amy Holzman, Larchmont, NY

   X                  3/10/2020                                     Witness Amy Holzman, Larchmont, NY

   X                  3/10/2020                                     Witness Eric Lawton, Guilford, NY

   X                  3/10/2020                                     Witness Marisal Maher, Stratford, CT

   X                  3/10/2020                                     Witness Jan Jindra, PhD., Redwood City, CA

   X                  3/11/2020                                     Transcript of Deposition dated              Read Christopher McClure

   X                  3/11/2020                                     Expert Witness Marti Murray, New York, New York.

   X                  3/11/2020                                     Witness Henry Atterbury, Hospital, Rhode Island

   X                  3/11/2020                                     Witness Christopher McClure, Fairfield, CT

   X                  3/12/2020                                     Witness Christopher McClure, Fairfield, CT

   X                  3/12/2020                                     Witness Elliot Server, Atlanta, GA

   X                  3/13/2020                                     Witness Lori Weston, Concord, New Hampshire

   X                  3/13/2020                                     Court Exhibit 1 Juror Note

   X                  3/16/2020                                     Court Exhibit 2 Juror Note




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                       Page 1 of   1     Pages
